DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 20-31, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 30 recite the limitation “wherein one or more of the second image and the third image are limited to a predetermined range to eliminate not significant pixels in the one or more of the second image and the third image”. Examiner notes that while there is literal support for the claim limitation in paragraph [0084] of applicant’s PGPub, there is no disclosure for what the range is nor how to determine what the range is in order to eliminate not significant pixels. For these reasons, a person 
Claim 36 recites the limitation “wherein the second and third image are limited by different predetermined ranges to eliminate the not significant pixels in each of the second image and the third image”. Examiner notes that while there is support that the second and third images may be limited by a predetermined range in paragraph [0084] of applicant’s PGPub, there is no support that the second and third images are limited by different predetermined ranges as required by the claim. For these reasons, the limitation constitutes new matter and a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20-31, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and 30 recite the limitation “wherein one or more of the second image and the third image are limited to a predetermined range to eliminate not significant pixels in the one or more of the second image and the third image”. It is unclear what the predetermined range is nor how it is selected to eliminate not significant pixels in light of the 35 U.S.C. 112(a) above. 

Claim 27 recites the limitation “a first box” in line 4 and “a second box” in line 8. It is unclear fi the first box or second box is the outline of claim 16. For examination purposes, it has been interpreted to mean either the same or different. 
Claim 36 recites the limitation “wherein the second image and the third image are limited by different predetermined ranges”. It is unclear how the images are limited by different predetermined ranges in light of the 35 U.S.C. 112(a) rejection above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, 22, 26-27 and 30-31 under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 20100130861 A1), hereinafter Shimazaki in view of Abe et al. (US 20030083578 A1), hereinafter Abe and Hashimoto et al. (US 20160249884 A1), hereinafter Hashimoto and further in view of Specht et al. (US 20130144166 A1), hereinafter Specht or Shimizaki in view of Osumi et al. (US 
Regarding claim 16,
Shimazaki teaches an ultrasound imaging method for generating a visualization image (at least fig. 7 (G1) and corresponding disclosure) of a region inside a medium, the method comprising:
emitting a plurality of emitted sequences of ultrasound waves (at least fig. 7) inside a medium (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure), and receiving a plurality of received sequences of ultrasound waves by a probe (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure), said emitted sequences and the received sequences being temporally interleaved (at least fig. 7)
processing the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure) to generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure), the first process (4), the second process (5), and the third process (21) are different from one another; and
combining the first, second, and third image (at least fig. 5 (6) and corresponding disclosure), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the B-mode image frame data (i.e. first image), the elastic image frame data (i.e. second image), and the color Doppler frame data (third image) together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to determine the visualization image (G1).
wherein the first image is in grey scale (examiner notes B-mode images are necessarily in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color Doppler image frame data 

	While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Nonetheless, Abe, in a similar field of endeavor involving ultrasonic imaging teaches a displacement image and a blood flow image in color scale with different color ranges without overlap ([0126] which discloses a color map for a motion information image (i.e. displacement image) is different from that for velocity (i.e. blood flow). Examiner notes such a color map being different would not overlap).
Alternatively, Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076[ which discloses the elasticity image is represented by a color different from the hue of the blood flow image [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to the hue of the color LUE of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Abe or Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Nonetheless, Hashimoto in a similar field of endeavor involving combining Doppler, elasticity, and b-mode images, teaches wherein an elasticity and Doppler image (at least fig. 5 (EI and DI) and corresponding disclosure) are limited to a predetermined range (at least fig. 5 (R) and corresponding disclosure) 
Wherein the one or more of the second image and the third image comprises an outline (R) with a predetermined and unique line property (at least fig. 6 (S3) and corresponding disclosure. Examiner note the region of interest (R) is predetermined in relation to the Doppler image and elasticity image being displayed in fig. 5 and has a unique line property in relation to the remainder of the image), said outline surrounding significant pixels of the one or more of the second image and third image (Examiner notes the outline necessarily surrounds significant pixels)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include images comprising an outline as taught by Hashimoto in order to define a region of interest for displaying the first and second images. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).
It appears that by only generating elasticity and Doppler images by echo signals in the Region of interest (R) ([0023] which discloses the Doppler data is obtained for within a region of interest R and [0051] –[0052] which discloses echo signals are received within the region of interest for the shear wave 
Nonetheless, Specht, in a similar field of endeavor involving ultrasonic imaging, teaches wherein a Doppler image is limited to a predetermined range to eliminate not significant pixels ([0125] which discloses portions of Doppler echo data that indicate motion at speeds below a threshold value may be ignored when beamforming to locate pixel positions representing moving pixels in an image to be displayed). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Specht to include limiting at least the Doppler image in order to generate image data of Doppler echo data resulting from reflectors moving faster than a threshold value accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 

Regarding claim 17,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the second and third images are superposed over the first image ([0060] which teaches the elastic (second) image and color Doppler (third) image are overlaid on (i.e. superposed over) the b-mode (first) image). 

Regarding claim 20,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the first process is b-mode ultrasound imaging (4), the second process is an elastography ultrasound imaging (5), and the third process is a flow process imaging (21).

Regarding claim 22,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the emitting and receiving, the processing, and the image combining are repeated to periodically generate a visualization image that is updated over time (at least fig. 7 (G2 and G3)).

Regarding claim 26,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. 
Hashimoto further teaches a visualization image (at least fig. 5) comprising:
One view in which a first B-mode image is included (at least fig. 5 (BI) and corresponding disclosure), and
A box (at least fig. 5 (R) and corresponding disclosure) having a size lower than the one of the view so as to be totally included inside said view (at least fig. 5), and 
Wherein the first image fills said one view (at least fig. 5 (BI) and corresponding disclosure),
a second image (at least fig. 5 (EI) and corresponding disclosure), is superposed over the first image inside the box (at least fig. 5) and
a third image (at least fig. 5 (DI) and corresponding disclosure) is superposed with the second image inside the box ([0053] which discloses the elasticity image is superimposed with the Doppler image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to focus the second and third images on a region of interest within the first image. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Regarding claim 27,
	Shimazaki, as modified, teaches the elements of claim 26 as previously stated. Hashimoto further teaches wherein the second image is superposed with a first opacity property (Examiner notes any image would necessarily have an opacity property) and the third image is superposed with a third opacity property (Examiner notes any image would necessarily have an opacity property)
	It appears that the third opacity property is higher than the first opacity property in fig. 5, since the blood vessel from the Doppler image is showing through the elasticity image.
	Nonetheless, Osumi further teaches wherein a flow image (i.e. Doppler image) has an opacity property higher than an elasticity image ([0111] which discloses the elasticity image is superimposed with a predetermined transparency).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include a third opacity property that is higher than the first opacity property as taught by Osumi in order to better distinguish the properties of the Doppler image from the elasticity image. 


Regarding claims 30 and 31,
Shimazaki teaches an ultrasound imaging apparatus comprising:
A probe (at least fig. 5 (2) and corresponding disclosure) configured to generate a plurality of emitted sequences (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure) of ultrasound waves inside a medium,  and configured to acquire a plurality of received sequences  (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure), said emitted sequences and the received sequences being temporally interleaved (at least fig. 7)
A probe controller (at least fig. 5 (3) and corresponding disclosure) configured to control the probe (2),
A processor (at least fig. 5 (4-9 and 21) and corresponding disclosure) configured to control the probe controller (3), the processor configured to process signals from the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure) so as generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure), the first process (4), the second process (5), and the third process (21) are different from one another and combine the first, second, and third image (at least fig. 5 (6) and corresponding disclosure), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the B-mode image frame data (i.e. first image), the elastic image frame data (i.e. second image), and the color Doppler frame data (third image) together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to generate a visualization image (at least fig. 7 (G1) and corresponding disclosure) of a region inside the medium. 
wherein the first image is in grey scale (examiner notes B-mode images are necessarily in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color 

While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Nonetheless, Abe, in a similar field of endeavor involving ultrasonic imaging teaches a displacement image and a blood flow image in color scale with different color ranges without overlap ([0126] which discloses a color map for a motion information image (i.e. displacement image) is different from that for velocity (i.e. blood flow). Examiner notes such a color map being different would not overlap).
Alternatively, Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076[ which discloses the elasticity image is represented by a color different from the hue of the blood flow image [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to the hue of the color LUE of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Abe or Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Nonetheless, Hashimoto in a similar field of endeavor involving combining Doppler, elasticity, and b-mode images, teaches wherein an elasticity and Doppler image (at least fig. 5 (EI and DI) and corresponding disclosure) are limited to a predetermined range (at least fig. 5 (R) and corresponding disclosure) 
Wherein the one or more of the second image and the third image comprises an outline (R) with a predetermined and unique line property (at least fig. 6 (S3) and corresponding disclosure. Examiner note the region of interest (R) is predetermined in relation to the Doppler image and elasticity image being displayed in fig. 5 and has a unique line property in relation to the remainder of the image), said outline surrounding significant pixels of the one or more of the second image and third image (Examiner notes the outline necessarily surrounds significant pixels)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include images comprising an outline as taught by Hashimoto in order to define a region of interest for displaying the first and second images. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).
It appears that by only generating elasticity and Doppler images by echo signals in the Region of interest (R) ([0023] which discloses the Doppler data is obtained for within a region of interest R and [0051] –[0052] which discloses echo signals are received within the region of interest for the shear wave 
Nonetheless, Specht, in a similar field of endeavor involving ultrasonic imaging, teaches wherein a Doppler image is limited to a predetermined range to eliminate not significant pixels ([0125] which discloses portions of Doppler echo data that indicate motion at speeds below a threshold value may be ignored when beamforming to locate pixel positions representing moving pixels in an image to be displayed). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Specht to include limiting at least the Doppler image in order to generate image data of Doppler echo data resulting from reflectors moving faster than a threshold value accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Abe, Hashimoto, and Specht or Shimazaki, Osumi, Hashimoto, and Specht as applied to claim 20 above and further in view of Mosegaard et al. (US 20180172811 A1), hereinafter Mosegaard.
Regarding claim 21,
Shimazaki, as modified, teaches the elements of claim 20 as previously stated. It is not clear if the processes have various time periodicity. 
Mosegaard, in a similar field of endeavor involving ultrasonic imaging using different processes, teaches wherein processes have various time periodicity ([0030] which discloses different image rates for B-mode and the special mode(s) and [0034] which discloses the special mode processing include 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include various time periodicity for the processes as taught by Mosegaard in order to provide an enhanced frame rate for each process accordingly. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Abe, Hashimoto, and Specht or Shimazaki, Osumi, Hashimoto, and Specht as applied to claim 16 above and further in view of Kim et al. (US 20060084870 A1), hereinafter Kim.
Regarding claim 23,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly teach wherein at least one of the received sequences is used by the second and third processes to process the corresponding second and third images.
Kim, in a similar field of endeavor involving ultrasound imaging using different processes, teaches wherein at least one received sequence ([0009] which discloses receiving first and second echo signals) used by an elasticity (at least fig. 5 (203A) and corresponding disclosure) and Doppler processes (at least fig. 5 (203B) and corresponding disclosure) to process corresponding elasticity and Doppler images ([0009]-[0010] which disclose the echo signals are used to produce an elastic and Doppler image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a received sequence to be used by the elastic process and Doppler process as taught by Kim in order to reduce the amount of data needed to be received and produce the elastic and Doppler images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Abe, Hashimoto, and Specht or Shimazaki, Osumi, Hashimoto, and Specht as applied to claim 16 above and further in view of Kong et al. (US 20150164476 A1), hereinafter Kong.
Regarding claim 24,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. It is unclear if at least one of the emitted sequences is a sequence generating an unfocussed ultrasound wave inside the medium.
Nonetheless,
Kong, in a similar field of endeavor involving ultrasound imaging processes, teaches generating an unfocussed ultrasound wave inside a medium ([0049] which discloses irradiating an object (i.e. a medium) with an ultrasound wave to obtain elasticity information and the ultrasound wave may be an ultrasound wave which does not form a focal point in a region (i.e. an unfocussed ultrasound wave)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include an emission sequence generating an unfocussed wave as taught by Kong in order to obtain the elasticity information accordingly. Such a modification amounts to a simple substitution of one known emission sequence for another rendering the claim obvious (MPEP 2143).

Regarding claim 25,
Shimazaki, as modified, teaches the elements of claim 24 as previously stated. Kong further teaches wherein the unfocussed ultrasound wave is a plane wave ([0049]).


Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Abe, Hashimoto, and Specht or Shimazaki, Osumi, Hashimoto, and Specht as applied to claim 16 above and further in view of NPL Shaaban et al. (“Real-time ultrasound elastography: Does it improve B-mode ultrasound characterization of solid breast lesions?”)
Regarding claim 28,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches displaying two ultrasound images side by side, wherein one image is an ultrasound image obtained by combining the B-mode image frame data and the color Doppler image frame data and the second image is a second ultrasonic image obtained by combining the B-mode image frame data and the elasticity image frame data ([0066] which discloses side by side images are displayed one image comprising the ultrasonic image obtained by combining the B-mode image frame data and the color Doppler image frame data)
However, the setup of these images is not made clear by the disclosure.
Shaaban, in a similar field of endeavor involving ultrasound imaging using different processes, teaches a visualization image (at least fig. 3 and corresponding disclosure) comprising:
A first view (at least fig. 3 (B) and corresponding disclosure) in which a B-mode image (at least fig. 3 (B)) is included,
A first box (see annotated fig. 3 below (first box)) having a size lower than the one of the first view (B) so as to be totally included inside said view (B),
A second view (at least fig. 3 (A) and corresponding disclosure) in which the B-mode image (at least fig. 3 (A) and corresponding disclosure) is included
A second box (see annotated fig. 3 below (second box)) having a size lower than the one of the second view (A) so as to be totally in side said view (A)
Wherein the B-mode image fills each one of the first (B) and second views (A) (at least fig. 3)

A Doppler image is superposed over the B-mode image (A) inside the second box (See description of fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a visualization image according to Shaaban, in order to focus on regions of interest comprising elasticity and blood flow accordingly. Such a modification amounts to merely a simple substitution of one known visualization image for another rendering the claim obvious (MPEP 2143).


    PNG
    media_image1.png
    512
    1417
    media_image1.png
    Greyscale

Annotated fig. 3
 
Regarding claim 29,
Shimazaki, as modified, teaches the elements of claim 28 as previously stated. Shaaban further teaches wherein the first (B) and second (A) views are organized horizontally inside the visualization image (at least fig. 3). 

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki, Abe, Hashimoto, and Specht or Shimazaki, Osumi, Hashimoto, and Specht as applied to claim 16 above and further in view of Azar et al. (US 20170049416 A1), hereinafter Azar, NPL Shaaban, and Yoshikawa (US 20150133782 A1).
 Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki, as modified, fails to explicitly teach wherein the second image and third image are limited by different predetermined ranges to eliminate the not significant pixels in each of the second image and third image, 
The second image comprises a first outline surrounding the significant pixels of the second image, 
The third image comprises a second outline surrounding significant pixels of the third image, and the first and second outlines have different line properties.

Azar, in a similar field of endeavor involving ultrasound imaging, teaches wherein an elastography image is limited by a predetermined range to eliminate not significant pixels in an elastography image (Abstract which discloses rendering at least one of a pixel of a strain image transparent or not at all (i.e. eliminating) and [0059] which discloses ignoring (i.e. eliminating) strain image pixel values if the B-mode pixel value is below a predetermined threshold (i.e. a predetermined range)) 
It would have been obvious to a person having ordinary skill in the art before the effective ifling date to have modified the system of Shimazaki, as currently modified, to include limiting the elastography image by a predetermined range as taught by Azar in order to ensure the reliability of the image (Azar [0043])



Shabaan, in a similar field of endeavor involving ultrasound imaging, teaches wherein
an elastography image comprises a first outline (First box) surrounding significant pixels of the elastography image (Examiner notes the box would outline significant pixels)
an Doppler image comprises a second outline (Second box) surrounding significant pixels of the Doppler image (Examiner notes the box would outline significant pixels), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include ranges having outlines as taught by Shabaan in order to identify different regions of interest for different imaging processes. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Shimazaki, as currently modified, fails to explicitly teach the first and second outlines have different line properties.
Yoshikawa, in a similar field of endeavor involving ultrasonic imaging, teaches a plurality of regions of interest having outlines with different line properties (at least fig. 9 and corresponding disclosure).	It would have been obvious to a person having ordinary skill in the art to have modified the system of Shimazaki, as currently modified, to include outlines as taught by Yoshikawa in order to distinguish different regions of interest for the different images accordingly. Such a modification amounts to a simple substitution of one known line property for another rendering the claim obvious (MPEP 2143). 

Response to Arguments
New 35 U.S.C. 112(a) and 112(b) rejections necessitated by amendment
103 rejections
Applicant’s arguments with respect to claims 16-17, 20-31, and 36 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address remarks that are still applicable to the current rejection.
For example, with respect to claim 16, Applicant's arguments filed 09/14/2021have been fully considered but they are not persuasive. For example, applicant argues “the region of interest R in Hashimoto is only a box and is not an outline of significant pixels (limited to a predetermined range) (REMARKS pg. 15). Examiner respectfully disagrees in that the claim language does not require the outline be an outline of significant pixels, but merely that the outline must surround significant pixels, the box of Hashimoto is considered an outline in its broadest reasonable interpretation as it outlines the second and third image. The box of Hashimoto surrounds all of the pixels of the second image including the significant pixels. 
Applicant further argues, “Hashimoto does not disclose or suggest that there is a specific outline line property” (REMARKS pg. 15). Examiner respectfully disagrees in that the box having lines would necessarily have a specific outline line property.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793